                                                                                                       Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                            NORTHERN DISTRICT OF CALIFORNIA
 3   IRON WORKERS LOCAL 580 JOINT
                                               )
     FUNDS, on behalf of itself and all others
                                               ) Case No: 4:18-cv-07669-HSG
                                                          _______________
 4   similarly situated,
                                                         )
                                      Plaintiff(s),      )   APPLICATION FOR
 5                                                       )   ADMISSION OF ATTORNEY
             v.
                                                         )   PRO HAC VICE
 6   NVIDIA CORPORATION, JENSEN                          )   (CIVIL LOCAL RULE 11-3)
     HUANG, and COLETTE KRESS,                           )
 7                                                       )
                                      Defendant(s).
                                                         )
 8
          I, Darren J. Check                           , an active member in good standing of the bar of
 9
     the Commonwealth of Pennsylvania , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: E. Öhman J:or Fonder AB and Stichting Pensioenfonds PGB in the
                                                                   Jennifer L. Joost
      above-entitled action. My local co-counsel in this case is __________________________________,               an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                                   LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
       Kessler Topaz Meltzer & Check, LLP                      Kessler Topaz Meltzer & Check, LLP
14     280 King of Prussia Rd., Radnor, PA 19087               1 Sansome St., Ste. 1850, San Francisco, CA 94104
       MY TELEPHONE # OF RECORD:                               LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (610) 667-7706                                           (415) 400-3000
       MY EMAIL ADDRESS OF RECORD:                             LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    dcheck@ktmc.com                                          jjoost@ktmc.com
         I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: PA 86279     .
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19       I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 02/26/19                                                /s/ Darren J. Check
22                                                                                   APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Darren J. Check                            is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 3/4/2019
                                                                UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                      October 2012
EXHIBIT A
                  ~upreme <!Court of flennsplbanta


               CERTIFICATE OF GOOD STANDING


                        Darren J. Check, Esq.

                           DATE OF ADMISSION

                            November 17, 2000




The above named attorney was duly admitted to the bar of the Commonwealth of
        Pennsylvania, and is now a qualified member in good standing.




                                     q}~
                                        Witness my hand and official seal




                                                Patricia A. Johnson
                                                    Chief Clerk
